Paterson, J.,
(dissenting.) It is evident that the proceedings in this case were conducted under the forms of a statute or laws that had been repealed. By the Revision, other requisites were necessary to establish jurisdiction on the-part of the two justices making the order, than had been laid down before. From a careful examination, I fail to find such *613.a compliance on the part of the township with existing statutes, as will warrant legal action in the matter.
The principle involved here is not whether conviction shall be avoided or obtained by technicalities. Jurisdiction of a judicial tribunal stands upon a higher plane, and those who would invoke its aid and protection must do so in a legal way. No statutory amendments should be allowed where fatal defects are apparent. A defendant should be condemned by or before a court of competent authority, and where no facts appear to give jurisdiction as prescribed by the forms of law, the case must fail. That is so here. The. promoters have proceeded according to the requirements of an obsolete, and not of an operative act. This is no fault of the defendant, and no consent of his, at any stage, could relieve or cure such a defect as want of jurisdiction. That is not formal or technical, but fundamental to the substance and root of the matter. The doctrine of amendment has been given a wide latitude, an interpretation, perhaps, too liberal in scope, but just how a tribunal which has cognizance only by prerequisite forms can be invested by an amendatory process, with a vitality which it did not possess originally or at first, if not absurd, is perplexing.' No appeal can be a waiver of any such error. What was bad at the beginning is fatal throughout. I am satisfied that the two justices had no jurisdiction, and failing that, the whole proceedings should be set aside, for the reasons given below at length.
For affirmance—Cole, Paterson, Whitaker. 3.
For reversal—The Chancellor, Chief Justice, Depue, Dixon, Parker, Van Syckel, Brown, Clement. 8.